Citation Nr: 1342722	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-14 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to February 2010.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a July 2010 decision by the RO in San Diego, California that denied service connection for a low back disability.  Jurisdiction of this appeal has subsequently been transferred to the RO in Anchorage, Alaska.

This case also comes to the Board on appeal from a February 2012 RO decision that, in pertinent part, denied entitlement to service connection for IBS.

It appears that the RO has reopened the previously denied claim for service connection for IBS.  Regardless of the determination reached by the RO, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented to reopen this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In his May 2012 VA Form 9 (substantive appeal), the Veteran requested a personal hearing at the RO before a Veterans Law Judge (VLJ) of the Board (i.e., a Travel Board hearing).  

The Veteran is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a) and (e), 20.704 (2013). This hearing must be scheduled by the RO, and a review of the file reflects that the RO scheduled this hearing for the Veteran in July 2012, but he failed to report for his hearing.  

A review of the file reflects that the July 2012 letter notifying the Veteran of this hearing was sent to him at an incorrect address.  Moreover, a letter from the Board to the Veteran dated in August 2012 was also sent to that same address, and was returned as undeliverable.  Thus it appears that the Veteran did not receive notice of his Board hearing, and the Board finds that another attempt should be made to schedule a Travel Board hearing for him.

The Veteran's most recent address of record is listed in his May 2012 VA Form 9, and a note on that form indicates that the address he provided is that of a rescue mission.  Other evidence on file indicates that the Veteran has been homeless at times.  While this case is on remand, the RO should attempt to ascertain the Veteran's current mailing address, including by contacting his representative.

The Veteran and his representative are advised that it is his responsibility to keep VA apprised of his current mailing address.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to ascertain the Veteran's current mailing address, and schedule a Travel Board hearing at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file. 

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


